       Case 1:20-cv-01084-KWR-KRS Document 3 Filed 10/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

XAVIOR AKINA,

       Petitioner,

v.                                                                 No. 20-cv-1084-KWR-JFR
                                                                       16-cr-2009-KWR
UNITED STATES OF AMERICA,

       Respondent.

                                 JUDGMENT CLOSING CASE

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

filed contemporaneously herewith, the Court issues its separate document closing this civil case.

       IT IS ORDERED, ADJUDGED, AND DECREED that Xavior Akina’s Motion

Requesting a Judicial Recommendation for Halfway House Placement (CV Doc. 1) is DENIED

and this civil case is CLOSED.
